



Exhibit 10.14(b)




SECOND AMENDMENT
TO LOAN AND SECURITY AGREEMENT


THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
and entered into as of the 22nd day of November, 2016, by and between ATLANTICUS
HOLDINGS CORPORATION, a Georgia corporation, as Borrower (“Borrower”), certain
Subsidiaries of Borrower as guarantors (“Guarantors”), and DOVE VENTURES, LLC, a
Nevada limited liability company, as lender (together with any successors or
assigns thereto, “Lender”).


W I T N E S S E T H:


WHEREAS, Borrower, Guarantors and Lender are parties to a certain Loan and
Security Agreement dated as of November 26, 2014, as amended by a certain First
Amendment to Loan and Security Agreement dated as of November 23, 2015 (as so
amended, the “Loan Agreement”), pursuant to which Lender has made two separate
term loans to Borrower, each in the principal amount of Twenty Million Dollars
($20,000,000) (the “Term Loans”); and
    
WHEREAS, Borrower, Guarantors and Lender wish to amend the Loan Agreement to
extend further the termination date of the Term Loans; and


NOW, THEREFORE, for and in consideration of the premises, the terms and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.Defined Terms. Defined terms used herein, as indicated by the initial
capitalization thereof, shall have the same respective meanings ascribed to such
terms in the Loan Agreement unless otherwise specifically defined herein.


2.Amendments. The definition of “Termination Date” contained in Section 1.1 of
the Loan Agreement is hereby amended by deleting such definition in its entirety
and substituting in lieu thereof a new definition of “Termination Date” to read
as follows:


“Termination Date” means the earliest of (a) the prepayment of the Term Loans in
full, (b) the date, if any, of the acceleration of the maturity of the Term
Loans pursuant to Section 9.1(a) and (c) November 22, 2017.


3.Representations and Warranties; No Default. The Credit Parties hereby jointly
and severally represent and warrant to the Lender as follows:
(a)all of the representations and warranties of the Credit Parties contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects (or, to the extent such representation or warranty is
qualified as to materiality, remain true and correct) on and as of the date
hereof as fully as though such representations and warranties had been made on
the date hereof; provided that each reference to the Loan Agreement therein
shall be deemed to be a reference to the Loan Agreement after giving effect to
this Amendment; and
(b)on and as of the date of this Amendment and after giving effect to the
waivers contained herein, no Default or Event of Default has occurred and is
continuing under the Loan Agreement.





--------------------------------------------------------------------------------







4.Guarantor Reaffirmation. Each Guarantor hereby consents to and approves all of
the terms of this Amendment and further, after giving effect to this Amendment
(a) reaffirms all of its covenants, agreements, indebtedness, liabilities and
obligations under the Loan Agreement and the other Loan Documents to which it is
a party, (b) reaffirms the guaranty by such Guarantor of the Obligations and the
grant of Liens in all of such Guarantor’s interests in the Collateral owned by
it as security for the payment and performance of the Obligations, (c) agrees
that notwithstanding the effectiveness of this Amendment or the transactions
contemplated thereby, all such covenants, agreements, indebtedness, liabilities,
obligations guaranty, grant of Liens and the terms of the Loan Documents to
which it is a party are not impaired or affected in any manner whatsoever
(except to the extent expressly modified or waived pursuant to this Amendment)
and shall continue to be in full force and effect and shall continue to secure
all Obligations, and (d) agrees that the Loan Documents to which it is a party
shall and do remain in full force and effect.


5.Expenses. Borrower agrees to pay, immediately upon demand by Lender, all
costs, expenses, attorneys' fees, and other charges and expenses incurred by
Lender in connection with the negotiation, preparation, execution and delivery
of this Amendment and other instrument, document, agreement or amendment
executed in connection with this Amendment.


6.Defaults Hereunder. The breach of any representation, warranty or covenant
contained herein or in any document executed in connection herewith, or the
failure to observe or comply with any term or agreement contained herein or in
any document executed in conjunction herewith, shall constitute an Event of
Default under the Loan Documents and Lender shall be entitled to exercise all
rights and remedies it may have under the Loan Agreement, any of the other Loan
Documents and applicable law.


7.Conditions Precedent. This Amendment shall not become effective until executed
and delivered by Lender and a duly authorized officer of each Credit Party.


8.References in Loan Documents. All references in the Loan Agreement and the
other Loan Documents to the Loan Agreement shall hereafter be deemed to be
references to the Loan Agreement as amended hereby and as the same may hereafter
be amended from time to time.


9.No Claims, Offset. The Credit Parties hereby represent, warrant, acknowledge
and agree to and with Lender that (a) no Credit Party holds or claims any right
of action, claim, cause of action or damages, either at law or in equity,
against Lender which arises from, may arise from, allegedly arise from, are
based upon or are related in any manner whatsoever to the Loan Agreement and the
Loan Documents or which are based upon acts or omissions of Lender in connection
therewith and (b) the Obligations are absolutely owed to Lender, without offset,
deduction or counterclaim.


10.No Novation. The terms of this Amendment are not intended to and do not serve
to effect a novation as to the Loan Agreement. The parties hereto expressly do
not intend to extinguish any debt or security interest created pursuant to the
Loan Agreement. Instead, it is the express intention of the parties hereto to
affirm the Loan Agreement and the security created thereby.


11.Limitation of Amendment. Except as expressly set forth herein, this Amendment
shall not be deemed to waive, amend or modify any term or condition of the Loan
Agreement or any of the other Loan Documents, each of which is hereby ratified
and reaffirmed, and which shall remain in full force and effect, nor to serve as
a consent to any matter prohibited by the terms and conditions thereof.







--------------------------------------------------------------------------------





12.Loan Document. This Amendment shall constitute a “Loan Document” for all
purposes of the Loan Agreement and the other Loan Documents.


13.Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument.
Signature pages to this Amendment may be detached from multiple separate
counterparts and attached to the same document and any facsimile copy of any
such executed signature page shall be valid as an original.
  
14.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto.
Notwithstanding any other language to this Amendment or the Loan Agreement, any
one of the Lenders may at any time assign all or any portion of its rights under
the Loan Agreement, as amended hereby, and the Notes, as replaced and
substituted pursuant to the Loan Agreement, as amended hereby, in accordance
with Section 12.3 of the Loan Agreement.


15.Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.


16.Further Assurances. Each Credit Party agrees to take such further action as
Lender shall reasonably request in connection herewith to evidence the
amendments herein contained to the Loan Agreement.


17.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Nevada.


[Signature pages to follow]





--------------------------------------------------------------------------------







    
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.




 
BORROWER:
 
ATLANTICUS HOLDINGS CORPORATION
 
 
 
By:/s/ William R. McCamey
 
William R. McCamey
Chief Financial Officer



 
GUARANTORS:
 
ACC HOLDING, LLC
 
 
 
By:/s/William R. McCamey
 
Name:
Title:
 
 
 
ACCESS FINANCING, LLC
 
 
 
By:/s/Mitch Saunders
 
Name: Mitch Saunders
Title: Vice President
 
 
 
ATLANTICUS SERVICES CORPORATION
 
 
 
By:/s/William R. McCamey
 
Name: William R. McCamey
Title: Chief Financial Officer

[Signature continue on following page]









--------------------------------------------------------------------------------





 
CC SERVE CORPORATION
 
 
 
By:/s/William R. McCamey
 
Name: William R. McCamey
Title: Vice President
 
 
 
CIAC CORPORATION
 
 
 
By:/s/William R. McCamey
 
Name: William R. McCamey
Title: Vice President
 
 
 
MOBILE TECH INVESTMENTS, LLC
 
 
 
By:/s/Mitch Saunders
 
Name: Mitch Saunders
Title: Vice President
 
 
 
WILTON ACQUISITIONS, LLC
 
 
 
By:/s/Mitch Saunders
 
Name: Mitch Saunders
Title: Manager





[Signature continue on following page]





--------------------------------------------------------------------------------









 
LENDER:
 
DOVE VENTURES, LLC, as Lender


By: Bravo Two Company, Inc.,
its manager




By: /s/Joshua C. Miller
Joshua C. Miller
Assistant Secretary




















